U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29913 CONCIERGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of Incorporation: Nevada IRS Employer I.D. Number: 95-4442384 29115 Valley Center Rd. K-206 Valley Center, CA 92082 866-800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of May 15, 2013, there were 240,284,270 shares of the Registrant’s Common Stock, $0.001 par value, outstanding and 206,186 shares of its Series A Convertible Voting Preferred Stock, par value $0.001, outstanding and 9,498,409 shares of its Series B Convertible Voting Preferred Stock, par value $0.001. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Controls and Procedures 16 PART II – OTHER INFORMATION 17 Item 4. Legal Proceedings 17 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Page Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations for the Three and Nine Month Periods Ended March 31, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Month Periods Ended March 31, 2013 and 2012 (Unaudited) 6 Notes to Unaudited Financial Statements 7 3 TABLE OF CONTENTS CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, June 30, ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net allowance for doubtful accounts of $25,926 and $12,486, respectively Due from related party Inventory Assets of disposed subsidiary - Total current assets Payroll advance - Security deposits Advance to supplier - Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related parties - Advance from customers Notes payable - related parties Liabilities of disposed subsidiary - Total current liabilities NON-CURRENT LIABILITIES: Long term notes payable of disposed subsidiary - Convertible debenture - Related party convertible debenture, net - Total long term liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 - - Series A: 206,186 shares issued and outstanding Series B: 9,498,409 and 273,333 shares issued and outstanding at March 31, 2013 and June 30, 2012, respectively Common stock, $0.001 par value; 900,000,000 shares authorized; 240,284,270 and 235,617,610 shares issued and outstanding at March 31, 2013 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total ) ) Non-controlling interest - Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 TABLE OF CONTENTS CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Month Periods Ended For The Nine Month Periods Ended March 31, March 31, Net revenue $ Cost of revenue Gross profit Operating expense General & administrative expense Total operating expense Other income (expense) Other income - Interest expense ) Beneficial conversion feature expense - ) ) ) Total other income (expense) Income (loss)from continuing operations ) ) Gain on disposal of subsidiary - - Income before non-controlling interest and income taxes Provision of income taxes - Non-controlling interest - ) Net income attributable to Concierge Technologies $ Weighted average shares of common stock Basic & Diluted Net earnings (loss) per share Basic & Diluted $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 TABLE OF CONTENTS CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE-MONTH PERIODS ENDED MARCH 31, 2 (UNAUDITED) For the Nine-Month Periods Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Gain on disposal of subsidiary ) - Non-controlling interest ) Depreciation Allowance for bad debt - Beneficial conversion feature expense Amortization of debt issuance cost (Increase) decrease in current assets: Accounts receivable ) Advance to supplier ) - Inventory ) Increase (decrease) in current liabilities: Accounts payable & accrued expenses ) ) Accounts payable - related parties ) Advances from customers Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Payroll advance ) - Due from related party ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments to related parties - ) Cash eliminated upon sales of Planet Halo ) ) Proceeds from related party loans - Net cash provided by (used in) financing activities ) NET DECREASE IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest paid - - Income taxes - - $
